May 21, 2019                                                                Michael B. de Leeuw
                                                                            Direct Phone 212-908-1331
                                                                            Direct Fax   646-461-2090
VIA ECF                                                                     mdeleeuw@cozen.com



Honorable Kenneth Karas, U.S.D.J
U.S. District Court for the S.D.N.Y.
300 Quarropas Street
White Plains, NY 10601

Re:    Citizens United To Protect Our Neighborhoods, Hilda Kogut, Robert Asselbergs,
       and Carole Goodman v. Village of Chestnut Ridge, Case 7:19-cv-03461

Dear Judge Karas:

       We represent Citizens United to Protect Our Neighborhoods (“CUPON”), Hilda Kogut,
Robert Asselbergs, and Carole Goodman, the Plaintiffs in the above-referenced action, which is
pending before Judge Román (the “Establishment Clause Litigation”). Plaintiffs respectfully
submit this letter in response to the letter of the Village of Chestnut Ridge (the “Village”), which
seeks to reassign the Establishment Clause Litigation to Your Honor pursuant to Local Rule
13(b)(3) for Division of Business. As set forth below, Defendant’s request should be denied.

                          The Actions Are Not Related Under Rule 13

         Defendant asserts that the Establishment Clause Litigation is related to Orthodox Jewish
Coalition of Chestnut Ridge, et al. v. Village of Chestnut Ridge, 7:19-cv-00443-KMK, which is
pending before Your Honor (the “OJC Action”). The OJC Action against Defendant relates to
Defendant’s original zoning laws and raises claims under the Religious Land Use and
Institutionalized Persons Act (“RLUIPA”) as well as the Freedom of Religion Clause of the First
Amendment and the Freedom of Religious Clause of the New York State Constitution. Again,
the OJC Action relates solely to the Village’s original zoning laws, not the radically different
zoning laws that the Village officially adopted on February 21, 2019.

        The Establishment Clause Litigation, by contrast, challenges the Village’s new zoning
laws. Plaintiffs allege that the Village unlawfully adopted its new zoning laws to favor a single
religious organization in violation of the Establishment Clause of the First Amendment. See
Compl., ¶¶42-66, 98-99, 103-05, 111-20.

        Rule 13(a)(2) provides that “civil cases shall not be deemed related merely because they
involve common legal issues or the same parties.” See Local Rule 13(a)(2). The Establishment
Clause Litigation addresses substantially different factual circumstances, since the OJC Action
does not contain any allegations with respect to the enactment of the new zoning law, and
involves different parties and legal issues. See Nnebe v. Daus, No. 06 Civ. 4991 (RJS), 2008
U.S. Dist. LEXIS 129881, at *3-5 (S.D.N.Y. Mar. 5, 2008) (denying request to consolidate case
with another action pending before a different district judge, because, “[w]hile both actions
implicate some broadly similar questions of law and fact relating to the [defendant]’s




                                45 Broadway 16th Floor New York, NY 10006
                        212.509.9400   800.437.7040   212.509.9492 Fax   cozen.com
Honorable Kenneth Karas, U.S.D.J
May 21, 2019
Page 2
______________________________________

administrative procedures, plaintiffs in the respective actions assert claims…relating to distinct
[procedures] and arising from distinct sets of facts.”).

                                    The OJC Action is Moot

        The Establishment Clause Litigation should not be reassigned or consolidated with the
OJC Action because there is no benefit to doing so. Indeed, the OJC Action appears to be a
collusive lawsuit. In any event, it appears that the OJC case is now moot, which makes the
reassignment of the Establishment Clause Litigation nonsensical. Defendant—the same party
that seeks relief now—submitted a letter dated April 19, 2019, to Your Honor in which
Defendant claimed that the OJC Action should be dismissed as moot. See Doc. 11, at 2.
Defendant pointed out that the crux of the OJC Complaint is that the Village’s original zoning
laws imposed a substantial burden on plaintiffs’ ability to exercise their religion, but, since the
Village enacted the new zoning law, the alleged burden attributed to the original zoning laws no
longer exists, precluding liability and mooting the claims brought in the OJC Action. Id. at 2-3.

        In the Establishment Clause Litigation, Plaintiffs’ allege that the OJC Action is merely a
collusive lawsuit between the Orthodox Jewish Coalition and Defendant. See Compl. ¶¶98-102.
The OJC Action was filed January 15, 2019, the same day Defendant issued its Full
Environmental Assessment Form that the new zoning law complied with SEQRA. Id. at ¶99.
And, although Defendant claimed it was required to pass the new zoning law or risk a lawsuit
under RLUIPA, the plaintiffs in the OJC Action have not dismissed that action now that the
Defendant complied with plaintiffs’ wishes in enacting the new zoning law. Id. at ¶¶3, 63.

         In addition, Defendant did not contact Plaintiffs’ counsel to discuss making this motion
and, instead, waited until the very last minute (the deadline for filing an answer) before seeking
relief from Judge Román and now Your Honor.

                                           Conclusion

       Defendant’s eleventh hour effort to switch judges should not be allowed and its motion
should not be allowed.



Respectfully submitted,

COZEN O'CONNOR



By: s/ Michael B. de Leeuw

MBD




LEGAL\41332830\1
